Name: 2000/349/EC: Commission Decision of 23 May 2000 terminating the anti-dumping proceeding concerning imports of compact disc boxes originating in the People's Republic of China and releasing the amounts secured by way of the provisional duties imposed (notified under document number C(2000) 1366)
 Type: Decision
 Subject Matter: trade;  Asia and Oceania;  marketing;  competition;  communications;  international trade
 Date Published: 2000-05-24

 Avis juridique important|32000D03492000/349/EC: Commission Decision of 23 May 2000 terminating the anti-dumping proceeding concerning imports of compact disc boxes originating in the People's Republic of China and releasing the amounts secured by way of the provisional duties imposed (notified under document number C(2000) 1366) Official Journal L 122 , 24/05/2000 P. 0046 - 0047Commission Decisionof 23 May 2000terminating the anti-dumping proceeding concerning imports of compact disc boxes originating in the People's Republic of China and releasing the amounts secured by way of the provisional duties imposed(notified under document number C(2000) 1366)(2000/349/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE1. Initiation and provisional measures(1) The present proceeding was initiated on 5 March 1999(3), following a complaint lodged by the European Plastics Converters (hereinafter referred to as "EuPC") on behalf of Community producers representing a major proportion of the total Community production of compact disc boxes pursuant to Articles 4(1) and 5(4) of Regulation (EC) No 384/96 (hereinafter referred to as the "basic Regulation").(2) Provisional anti-dumping measures were imposed in the present proceeding on 4 December 1999 by Regulation (EC) No 2563/1999(4) (hereinafter referred to as the "provisional Regulation").2. Subsequent procedure(3) Following the imposition of the provisional measures, certain exporting producers, importers and Community users of the product concerned submitted comments in writing. Those parties which so requested were granted an opportunity to be heard.B. WITHDRAWAL OF THE COMPLAINT, TERMINATION OF THE PROCEEDING AND RELEASE OF THE AMOUNTS SECURED BY WAY OF THE PROVISIONAL DUTIES IMPOSED(4) By a letter of 7 April 2000 to the Commission, the EuPC formally withdrew its complaint.(5) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(6) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would be against the interest of the Community. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received to indicate that such termination would be incompatible with the interest of the Community.(7) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of compact disc boxes originating in the People's Republic of China should be terminated without the imposition of anti-dumping measures.(8) Any duties provisionally secured on the basis of the provisional Regulation for the product under consideration should be released,HAS DECIDED AS FOLLOWS:Article 1The anti-dumping proceeding concerning imports of compact disc boxes, including those for DVDs and similar products, of plastics, currently classifiable within CN code ex 3923 10 00 (TARIC code 3923 10 00 10) and originating in the People's Republic of China, is hereby terminated.Article 2The amounts provisionally secured by Regulation (EC) No 2563/1999 with respect to imports of compact disc boxes as defined at Article 1 of that Regulation originating in the People's Republic of China shall be released.Done at Brussels, 23 May 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ C 63, 5.3.1999, p. 5.(4) OJ L 310, 4.12.1999, p. 17.